DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-10, and 14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Rasch et al. (7,900,559).
As to claim 1, Rasch et al. teaches a bearing assembly (figures 1-3) for supporting a printing cylinder (13) or an anilox roll in a printing machine (figure 1), the bearing assembly comprising:
at least one roller (11) bearing, the at least one roller bearing being configured for receiving a shaft (12) associated with the printing cylinder (13) or the anilox roll (figure 1);
a first support part (9, 4, 5), the first support part carrying the at least one roller bearing (figures 1-2);
a second support part (2), the second support part being a carrier element of the printing machine or being configured for mounting to the carrier element of the printing machine (figure 1); and
a fluid chamber (3), the fluid chamber acting between the first support part at least one roller bearing and the second support part (figure 1).
As to claim 2, Rasch et al. teaches wherein the fluid chamber is filled with a fluid (column 3, lines 28-49, where the fluid is compressed air).
As to claim 3, Rasch et al. teaches wherein the fluid chamber (3) is substantially ring shaped (when in the configuration shown in figure 2). 
As to claim 4, Rasch et al. teaches wherein the first support part is a bearing sleeve (figures 1 and 3).
As to claim 5, Rasch et al. teaches wherein the second support part is a bearing sleeve being configured for mounting to the carrier element of the printing machine (figures 1 and 3).
As to claim 6, Rasch et al. teaches wherein he fluid chamber is at least partially arranged in the first support part and/or the second support part (figure 1).
As to claim 7, Rasch et al. teaches wherein the first support part is rotationally fixed with respect to the second support part (figures 1-3).
As to claim 9, Rasch et al. teaches further comprising: a first fluid connection (6), the first fluid connection being fluidically connected to the fluid chamber (figures 1-2).
As to claim 10, Rasch et al. teaches further comprising: a second fluid connection (7), the second fluid connection being fluidically connected to the fluid chamber and separate from the first fluid connection (figures 1-2).
As to claim 14, Rasch et al. teaches a printing machine (column 2, lines 64-67) comprising:
a printing cylinder (13) and/or an anilox roll; and
at least one shaft (12) associated with the printing cylinder (13) or the anilox roll, wherein the at least one shaft is supported in the printing machine by a bearing assembly according to claim 1 (figure 1, note that the limitation “wherein the at least one shaft is supported in the printing machine by a bearing assembly according to claim 1” is considered to be an intended use of the claimed system, and therefore to not further limit the claimed structure beyond that necessary to be capable of use as claimed; it is .

Claims 1-4, 6-12, and 14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Cristel et al. (US PGPub 2009/0020028 A1).
As to claim 1, Cristel et al. teaches a bearing assembly (321) for supporting a printing cylinder or an anilox roll (304) in a printing machine (paragraph [0281]), the bearing assembly comprising:
at least one roller bearing (shown on 339 in figure 46; paragraphs [0293], [0025], [0151]), the at least one roller bearing being configured for receiving a shaft (318) associated with the printing cylinder or the anilox roll (figures 45-46);
a first support part (324), the first support part carrying the at least one roller bearing (figure 46);
a second support part (323), the second support part being a carrier element of the printing machine or being configured for mounting to the carrier element of the printing machine (figure 46); and
a fluid chamber (322), the fluid chamber acting between the first support part at least one roller bearing and the second support part (see figure 46, where the chamber contains pressure medium in the form of a fluid, paragraphs [0292] and [0173]).
As to claim 2, Cristel et al. teaches wherein the fluid chamber is filled with a fluid (paragraphs [0292] and [0173]).
As to claim 3, Cristel et al. teaches wherein the fluid chamber (322) is substantially ring shaped (figure 46).
As to claim 4, Cristel et al. teaches wherein the first support part (324) is a bearing sleeve (figure 46).
As to claim 6, Cristel et al. teaches wherein the fluid chamber (322) is at least partially arranged in the first support part and/or the second support part (figure 46).
As to claim 7, Cristel et al. teaches wherein the first support part (323) is rotationally fixed with respect to the second support part (324; see figure 46).
As to claim 8, Cristel et al. teaches wherein the first support part (324) and the second support part (323) are formed by a single part (through the bridging of 337 connecting the two portions to form a single connected part, paragraph [0293]).
As to claim 9, Cristel et al. teaches further comprising: a first fluid connection (341), the first fluid connection being fluidically connected to the fluid chamber (figure 46 and paragraph [0292]).
As to claim 10, Cristel et al. teaches further comprising: a second fluid connection (341 of a different one of the segments of 322), the second fluid connection being fluidically connected to the fluid chamber and separate from the first fluid connection (paragraph [0292] and figures 45-46).
As to claim 11, Cristel et al. teaches further comprising: a supplementary roller bearing (339), the supplementary roller bearing being configured for receiving the shaft associated with the printing cylinder or the anilox roll that is not received by the at least one roller bearing (figure 45, paragraph [0289]), wherein the supplementary roller bearing and the at least one roller bearing are arranged coaxially (figure 46).
As to claim 12, Cristel et al. teaches wherein the first support part carries the supplementary roller bearing (figure 46).
As to claim 14, Cristel et al. teaches a printing machine (figures 14-15, paragraph [0090]) comprising:
a printing cylinder and/or an anilox roll (304); and
at least one shaft (318) associated with the printing cylinder or the anilox roll (304; figure 45), wherein the at least one shaft is supported in the printing machine by a bearing assembly according to claim 1 (figure 46, note that the limitation “wherein the at least one shaft is supported in the printing machine by a bearing assembly according to claim 1” is considered to be an intended use of the claimed system, and therefore to not further limit the claimed structure beyond that necessary to be capable of use as claimed; it is considered that Cristel et al. teaches the intended use also and that it would be capable of use as claimed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rasch et al. (7,900,559) in view of Zeman et al. (US PGPub 2019/0337286 A1).
As to claim 11, Rasch et al. teaches all of the limitations of the claimed invention, as noted above for claim 9, except further comprising: a supplementary roller bearing, the supplementary roller bearing being configured for receiving the shaft 
Zeman et al. teaches a supplementary roller bearing (6), the supplementary roller bearing (6) being configured for receiving the shaft (end of AR near 1 in figure 1a) associated with the printing cylinder (figure 1a) or the anilox roll that is not received by the at least one roller bearing (5), wherein the supplementary roller bearing (6) and the at least one roller bearing (5) are arranged coaxially (see figures 1a-1b; note that in combination it is considered that the supplementary roller bearing would be provided to the right of the bearing 11, further into the first support part, and therefore within the area inside the fluid chamber 3 in the position shown in figure 2).
It would have been obvious to one skilled in the art before the effective filing date to modify Rasch et al. to have a supplementary roller bearing, the supplementary roller bearing being configured for receiving the shaft associated with the printing cylinder or the anilox roll that is not received by the at least one roller bearing, wherein the supplementary roller bearing and the at least one roller bearing are arranged coaxially as taught by Zeman et al. because it helps to reduce unwanted mandrel movements (paragraphs [0009] and [0025]) with predictable results.
As to claim 12, Rasch et al. as modified teaches wherein the first support part carries the supplementary roller bearing (figure 1 of Rasch et al. and figures 1a-1b of Zeman et al.).
As to claim 13, Rasch et al. as modified wherein the fluid chamber (3 of Rasch et al.; see figures 1-2) extends over the at least one roller bearing and the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schafer et al. (US PGPub 20090145315 A1) teaches a system similar to the disclosed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807. The examiner can normally be reached Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER BAHLS/Primary Examiner, Art Unit 2853